Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8, 11 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without detail disclose of the configuration of website, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Paragraph [0094] discloses obtaining airlines from the list od airlines before performing the search for flight from the airlines and do not mention any configuration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 of Patent No 10335665.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 



Claims 1-4, 6, 9, 12, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Non Patent literature document titled “New Distribution Capability for airlines: Preparing for Take-off “ (hereinafter NPL-DOC), dated 6/2/2015.

As per claim 1, NPL-DOC teaches:
A method comprising: receiving an input from a customer, wherein the input comprises a starting location, an arrival location, and a date of travel from the starting location to the arrival location; (Figures 1-2)
searching databases containing flight information for flights meeting the input, wherein the search uses a search scheme on a list of airlines, wherein the airlines in the list of airlines are configured to be searched using New Distribution Capability (NDC) data transmission standards, or using at least one of Application Program Interface (API) protocols, websites, or Global Distribution System (GDS) network, (Figures 1-2, wherein NDC standard is used first followed by GDS)  wherein the list of airlines is configured to be updated when an airline in the list of airlines migrates to the NDC data transmission standards, (Figures 1-2, wherein search using NDC standard incorporate the update of airline into the new standard)  and wherein the search scheme comprises: searching using NDC data transmission standards for airlines configured to be searched using NDC data transmission standards, and searching, by at least one of: (1) using Application Program Interface (API) protocols for airlines configured to offer API protocols, (2) using Global Distribution System (GDS) network for airlines configured to participate in GDS network, (3) searching websites for airlines configured to offer services by websites, or (4) any combination thereof;  (Figures 1-2, wherein NDC standard is used first followed by GDS) 
and presenting to the customer the results of the search according to a prioritized scheme. (Figures 1-2 and page 1)

As per claim 2, NPL-DOC teaches:
The method of claim 1, wherein the airlines configured to be searched using NDC data transmission standards are configured to be searched only using NDC data transmission standards or also configured to be searched using at least one of API protocols, websites, or GDS network. (Figures 1-2, wherein NDC standard is used first followed by GDS) 

As per claim 3, NPL-DOC teaches:
The method of claim 1, wherein the airlines in the list of airlines are classified as to be searched using NDC data transmission standards, or using at least one of API protocols, websites, or GDS network. (Figures 1-2, wherein NDC standard is used first followed by GDS) 

As per claim 4, NPL-DOC teaches:
The method of claim 1, wherein searching using NDC data transmission standards for airlines configured to be searched using NDC data transmission standards comprising searching one or more databases of the airlines using NDC data transmission standards. 
(Figures 1-2, wherein NDC standard is used first followed by GDS) 
As per claim 6, NPL-DOC teaches:
 The method of claim 1, wherein searching using GDS network for airlines configured to participate in GDS network comprising searching one or more databases of the GDS network. (Figures 1-2, wherein NDC standard is used first followed by GDS) 


maintaining a list of airlines, wherein the airlines in the list of airlines are configured to be searched using New Distribution Capability (NDC) data transmission standards, and at least one of API protocols, websites, or Global Distribution System (GDS) network, wherein the list of airlines is used in a search for a flight itinerary, and wherein the search comprises: searching using NDC data transmission standards for airlines configured to use NDC data transmission standards, and searching, by at least one of: (1) using at least one of Application Program Interface (API) protocols for airlines configured to offer API protocols, or using Global Distribution System (GDS) network for airlines configured to participate in GDS network, or (2) searching websites for airlines configured to offer services by websites; 
(Figures 1-2, wherein NDC standard is used first followed by GDS)
and updating the list of airlines when an airline migrates to NDC data transmission standards. (Figures 1-2, wherein search using NDC standard incorporate the update of airline into the new standard)  
As per claim 12, NPL-DOC teaches:
 	The method of claim 9, further comprising receiving an input from a customer; searching databases containing flight information for flights meeting the input using the search. (Figures 1-2, wherein NDC standard is used first followed by GDS)
As per claim 15, Pasero teaches:
A method comprising: 
receiving an input, wherein the input comprises a starting location, an arrival location, and a date of travel from the starting location to the arrival location; 
searching databases containing flight information for flights meeting the input, wherein the search uses a search scheme on a list of airlines, wherein the airlines in the list of airlines are configured to be searched using New Distribution Capability (NDC) data transmission standards, using Application Program Interface (API) protocols, using websites, or through Global Distribution System (GDS) network, wherein, based on the configuration of the airlines in the list of airlines, 
(Figures 1-2 and page 1 (Figures 1-2, wherein NDC standard is used first followed by GDS)) the search scheme comprises: 
searching using NDC data transmission standards for airlines configured to be searched using NDC data transmission standards, searching using Application Program Interface (API) protocols for airlines configured to be searched using API protocols, searching through Global Distribution System (GDS) network for airlines participating in GDS network, or searching websites for airlines offering services by websites;
(Figures 1-2 and page 1 (Figures 1-2, wherein NDC standard is used first followed by GDS))  and presenting the results of the search. (Figures 1-2 and page 1 (Figures 1-2, wherein NDC standard is used first followed by GDS))

As per claim 16, NPL teaches:16. The method of claim 15, wherein searching using NDC data transmission standards for airlines configured to be searched using NDC data transmission standards comprising searching one or more databases of the airlines using NDC data transmission standards. (Figures 1-2 and page 1 (Figures 1-2, wherein NDC standard is used first followed by GDS))
As per claim 18, NPL-DOC teaches:
 	The method of claim 15, wherein searching using GDS network for airlines configured to participate in GDS network comprising searching one or more databases of the GDS network. (Figures 1-2 and page 1 (Figures 1-2, wherein NDC standard is used first followed by GDS))

Claims 5 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Non Patent literature document titled “New Distribution Capability for airlines: Preparing for Take-off “ (hereinafter NPL-DOC), dated 6/2/2015 in view Gluhovsky et al (hereinafter Gluhovsky) US Publication No 20170004590.


As per claim 5, NPL-DOC does not explicitly teach wherein the search uses Application Program Interface (API) protocols for airlines configured to offer API protocols, however in analogous art of finding target product, Gluhovsky teaches:
searching using API protocols for airlines configured to be searched using API protocols comprising searching one or more databases of the airlines using API protocols. (Paragraphs [0050], [0143], [0149] and [0160]-[0162])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine NPL-DOC and Gluhovsky by incorporating the teaching of Gluhovsky into the method of NPL-DOC. One having ordinary skill in the art would have found it motivated to use the product searching of Gluhovsky into the system of NPL-DOC for the purpose of leveraging search across plurality of product providers.

As per claim 17, NPL-DOC does not explicitly teach wherein the search uses Application Program Interface (API) protocols for airlines configured to offer API protocols, however in analogous art of finding target product, Gluhovsky teaches:
searching using API protocols for airlines configured to be searched using API protocols comprising searching one or more databases of the airlines using API protocols. 
(Paragraphs [0050], [0143], [0149] and [0160]-[0162])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine NPL-DOC and Gluhovsky by incorporating the teaching of Gluhovsky .


Claims 7 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Non Patent literature document titled “New Distribution Capability for airlines: Preparing for Take-off “ (hereinafter NPL-DOC), dated 6/2/2015 in view Matthew Garman et al (hereinafter Garman) US Patent No 7979457.


As per claim 7, NPL-DOC does not explicitly teach searching websites for airlines configured to offer services by websites comprising searching one or more websites of the airlines offering services by websites, however in analogous art of finding target product, Garman teaches:
searching websites for airlines configured to offer services by websites comprising searching one or more websites of the airlines offering services by websites.  (column 7, lines 62-67 and column 58, lines 9-24 and 36-50)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine NPL-DOC and Garman by incorporating the teaching of Garman into the method of NPL-DOC. One having ordinary skill in the art would have found it motivated to use the product searching of Garman into the system of NPL-DOC for the purpose of leveraging search via website web service.

As per claim 19, NPL-DOC does not explicitly teach searching websites for airlines configured to offer services by websites comprising searching one or more websites of the airlines offering services by websites, however in analogous art of finding target product, Garman teaches:
searching websites for airlines configured to offer services by websites comprising searching one or more websites of the airlines offering services by websites.
(column 7, lines 62-67 and column 58, lines 9-24 and 36-50)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine NPL-DOC and Garman by incorporating the teaching of Garman into the method of NPL-DOC. One having ordinary skill in the art would have found it motivated to use the product searching of Garman into the system of NPL-DOC for the purpose of leveraging search via website web service.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over by Non Patent literature document titled “New Distribution Capability for airlines: Preparing for Take-off “ (hereinafter NPL-DOC), dated 6/2/2015 and Gluhovsky et al (hereinafter Gluhovsky) US Publication No 20170004590 in view Matthew Garman et al (hereinafter Garman) US Patent No 7979457.

As per claim 10, NPL-DOC teaches:
The method of claim 9, wherein: searching using NDC data transmission standards for airlines configured to be searched using NDC data transmission standards comprising searching one or more databases of the airlines using NDC data transmission standards;
(Figures 1-2, wherein NDC standard is used first followed by GDS) 
searching using GDS network for airlines configured to participate in GDS network comprising searching one or more databases of the GDS network; 
(Figures 1-2, wherein NDC standard is used first followed by GDS) 
 NPL-DOC does not explicitly teach wherein the search uses Application Program Interface (API) protocols for airlines configured to offer API protocols, however in analogous art of finding target product, Gluhovsky teaches:
searching using API protocols for airlines configured to be searched using API protocols comprising searching one or more databases of the airlines using API protocols;
(Paragraphs [0050], [0143], [0149] and [0160]-[0162])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine NPL-DOC and Gluhovsky by incorporating the teaching of Gluhovsky into the method of NPL-DOC. One having ordinary skill in the art would have found it motivated to use the product searching of Gluhovsky into the system of NPL-DOC for the purpose of leveraging search across plurality of product providers.
NPL-DOC and Gluhovsky do not explicitly teach searching websites for airlines configured to offer services by websites comprising searching one or more websites of the airlines offering services by websites, however in analogous art of finding target product, Garman teaches:
and searching websites for airlines configured to offer services by websites comprising searching one or more websites of the airlines offering services by websites. 
(column 7, lines 62-67 and column 58, lines 9-24 and 36-50)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine NPL-DOC and Gluhovsky and Garman by incorporating the teaching of Garman into the method of NPL-DOC and Gluhovsky. One having ordinary skill in the art would have found it motivated to use the product searching of Garman into the system of NPL-DOC and Gluhovsky for the purpose of leveraging search via website web service.

Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Non Patent literature document titled “New Distribution Capability for airlines: Preparing for Take-off “ (hereinafter NPL-DOC), dated 6/2/2015 in view Montegut et al (hereinafter Montegut) US Publication No 20160300161.


 selecting a profile of the customer, sorting the flights meeting the input based on the profile. 
(Paragraphs [0026], [0052] and [0059])Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine NPL-DOC and Montegut and Garman by incorporating the teaching of Garman into the method of NPL-DOC and Montegut. One having ordinary skill in the art would have found it motivated to use the product searching of Garman into the system of NPL-DOC and Montegut for the purpose of leveraging customer profile into travel dossier.

As per claim 14, NPL-DOC and Montegut teach:
The method of claim 13, further comprising: updating the profile based on an action of the customer.
(Paragraphs [0026], [0052] and [0059])(Montegut)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/6/2021